         Case 3:16-cv-01574-VC Document 223 Filed 11/06/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


 INSTITUTE FOR FISHERIES                          ) Case No. 3:16-cv-01574-VC
 RESOURCES, et al.,                               )
                                                  )
                Plaintiffs,                       )
                                                  )
                        v.                        )
                                                  )
 ALEX M. AZAR II, et al.,                         )
                                                  )
                Defendants,                       )
                                                  )
                and                               )
                                                  )
AQUABOUNTY TECHNOLOGIES, INC.                     )
                                                  )
                 Intervenor-Defendant.            )
                                                  )

                                    [PROPOSED] ORDER

       Upon consideration of the parties’ Stipulated Request to Extend Time to Respond to

Plaintiffs’ Administrative Motion to File Joint Appendix for Cross Motions for Judgment on the

Pleadings and Summary Judgment on Claims 1, 8, 12 and 13 Under Seal (Dkt. 215) (“Motion to

Seal”), and for good cause shown, it is hereby ORDERED that the time period for responding to

Plaintiffs’ Administrative Motion to Seal will be extended until five (5) business days following

the entry of a Second Amended Protective Order or such other timeframe as Magistrate Judge

Corley approves.




November 6, 2019
______________                                      ____________________________________
Date                                                HON. VINCE CHHABRIA
                                                    United States District Judge
